1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     RANDALL LAMONT RODGERS,           )        NO. CV 19-10101-MWF (KS)
11                                     )
                 Plaintiff,
12                                     )
           v.                          )        ORDER ACCEPTING FINDINGS AND
13                                     )        RECOMMENDATIONS OF UNITED
14   FELIPE MARTINEZ, et al,           )        STATES MAGISTRATE JUDGE
                                       )
15                    Defendants.      )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (the “Complaint”),
19   all of the records herein, and the Report and Recommendation of United States Magistrate
20   Judge (“Report”). The time for filing Objections to the Report has passed, and no Objections
21   have been filed with the Court. Having completed its review, the Court accepts the findings
22   and recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1) the
23   Complaint is DISMISSED; and (2) Judgment shall be entered dismissing this action without
24   prejudice.
25
26   DATED: April 6, 2020                          ______________________________________
27                                                       MICHAEL W. FITZGERALD
                                                      UNITED STATES DISTRICT JUDGE
28
